Name: Commission Implementing Decision (EU) 2017/1949 of 25 October 2017 repealing Implementing Decision 2014/715/EU identifying Sri Lanka as a third country that the Commission considers as a non-cooperating third country pursuant to Council Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing
 Type: Decision_IMPL
 Subject Matter: trade;  fisheries;  cooperation policy;  Asia and Oceania
 Date Published: 2017-10-26

 26.10.2017 EN Official Journal of the European Union L 276/62 COMMISSION IMPLEMENTING DECISION (EU) 2017/1949 of 25 October 2017 repealing Implementing Decision 2014/715/EU identifying Sri Lanka as a third country that the Commission considers as a non-cooperating third country pursuant to Council Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (1), and in particular Article 31 thereof, Whereas: (1) By Implementing Decision 2014/715/EU (2), the Commission identified Sri Lanka as a country that it considers a non-cooperating third country in the fight against illegal, unreported and unregulated (IUU) fishing, pursuant to Article 31(1) of Regulation (EC) No 1005/2008. In that Decision, the Commission provided the reasons for which it considered that this country failed to discharge its duties under international law, as flag, port, coastal or market State, to take action to prevent, deter and eliminate IUU fishing. (2) By Implementing Decision (EU) 2015/200 (3), the Council included Sri Lanka in the list of non-cooperating countries established by Council Implementing Decision 2014/170/EU (4). (3) Article 18(1)(g) of Regulation (EC) No 1005/2008, precludes the importation into the Union of fishery products accompanied by a catch certificate validated by the authorities of a flag state identified as a non-cooperating third country in the fight against IUU fishing. (4) Following the identification as a non-cooperating third country, Sri Lanka endeavoured to take concrete measures in order to remedy the identified failures. (5) On the basis of the information obtained by the Commission, it appears that Sri Lanka has implemented the relevant international law obligations and adopted an adequate legal framework for fighting against IUU fishing. It has established an adequate and efficient monitoring, control and inspection scheme by introducing logbooks to record catch data and radio call signs for fishing vessels, and equipping the entire high seas fleet with a vessel monitoring system (VMS). It has also created a deterrent sanctioning system, revised its fisheries legal framework and ensured the proper implementation of the catch certification scheme. Sri Lanka has furthermore steadily improved its compliance with Regional Fisheries Management Organisations (RFMO) recommendations and resolutions, such as port state control measures. It has transposed RFMO rules into Sri Lankan law and has adopted its own National Plan Of Action against IUU fishing, in line with the International Plan of Action against Illegal, Unreported and Unregulated fishing of the United Nations. (6) It therefore appears that Sri Lanka has implemented the relevant international law obligations and that the actions undertaken by Sri Lanka as a flag State are sufficient to ensure compliance with the provisions of Articles 94, 117 and 118 of United Nations Convention on the Law of the Sea and Articles 18, 19, 20 and 23 of United Nations Fish Stocks Agreement. (7) It may therefore be concluded that the situation that warranted the identification of Sri Lanka as a non-cooperating third country has been rectified and that Sri Lanka has taken concrete measures capable of achieving a lasting improvement of the situation. (8) As a consequence, the Council adopted Implementing Decision (EU) 2016/992 (5) removing Sri Lanka from the list of non-cooperating countries. (9) In those circumstances Implementing Decision 2014/715/EU should be repealed with effect from the entry into force of Implementing Decision (EU) 2016/992. (10) This Decision does not preclude any possible future step which may be taken by the Union, in accordance with Regulation (EC) No 1005/2008, in the event that Sri Lanka fails to fulfil the duties incumbent upon it under international law as flag, port, coastal or market State, to take action to prevent, deter and eliminate IUU fishing. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture of 28 February 2017, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/715/EU is repealed. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 22 June 2016. Done at Brussels, 25 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 286, 29.10.2008, p. 1. (2) Commission Implementing Decision 2014/715/EU of 14 October 2014 identifying a third country that the Commission considers as a non-cooperating third country pursuant to Council Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (OJ L 297, 15.10.2014, p. 13). (3) Council Implementing Decision (EU) 2015/200 of 26 January 2015 amending Implementing Decision 2014/170/EU establishing a list of non-cooperating third countries in fighting IUU fishing pursuant to Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing as regards Sri Lanka (OJ L 33, 10.2.2015, p. 15). (4) Council Implementing Decision 2014/170/EU of 24 March 2014 establishing a list of non-cooperating third countries in fighting IUU fishing pursuant to Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (OJ L 91, 27.3.2014, p. 43). (5) Council Implementing Decision (EU) 2016/992 of 16 June 2016 amending Implementing Decision 2014/170/EU establishing a list of non-cooperating third countries in fighting IUU fishing pursuant to Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing as regards Sri Lanka (OJ L 162, 21.6.2016, p. 15)